Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/897890, filed on 06/10/2020. Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 recites the limitation "each frame" in the 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “each substantially planar frame” for sufficient antecedent basis. 

Regarding Claim 4, Claim 4 recites the limitation "each frame" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, Claim 7 recites the limitation "each frame" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8, Claim 8 recites the limitation "each frame" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 13, Claim 13 recites the limitation "each frame" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16, Claim 16 recites the limitation "each frame" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, Claim 18 recites the limitation "each frame" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The term “substantially” in claims 1, 8, 10 and 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "substantially planar frames" is rendered indefinite.

Dependent claims are rejected as stated above as being dependent on the rejected claims.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Aull et al. (US 20160229536 A1).

Regarding Claim 1, Aull teaches a method of mounting equipment to an aircraft, the method comprising: attaching a mounting structure to the fuselage of the aircraft, the fuselage extending lengthwise along a longitudinal axis (Fig. 1 element 120), wherein the step of attaching the mounting structure comprising:
	irremovably attaching a plurality of substantially planar frames to the exterior of the fuselage, such that each frame is oriented orthogonal to the longitudinal axis and spaced apart from an adjacent frame (Fig. 19 elements 805); and
	irremovably attaching a plurality of intercostal ribs between pairs of adjacent frames of the plurality frames, such that each rib is oriented parallel to the longitudinal axis and attached to each of a pair of said adjacent frames (Longitudinal rib elements shown in Fig. 19);
	mounting equipment to or within the mounting structure (“The slide tray 128 is slidable on horizontal guide rails 129. Installation of the removable slide tray within the bay involves insertion of the removable slide tray into the bay, engagement of a connection device such as quick latches, and connection of the mounted equipment to the interfaces for providing IP-based connectivity, power, and foundation signals to the mounted equipment. Alternatively, installation of the removable slide tray within the bay may involve insertion of the removable slide tray into the bay using physical blind mounts, thereby eliminating the need to engage a connection device, and the need to subsequently connect the mounted equipment to the interfaces for providing IP-based connectivity, power, and foundation signals to the mounted equipment” Par. [0045] lines 8-21); and
	covering the mounting structure and the equipment mounted thereon or therein with a cover, and removably attaching the cover to the mounting structure or the fuselage (Panels on exterior shown in Fig. 19). 

Regarding Claim 2, Aull teaches the limitations set forth in Claim 1 and further discloses forming a plurality of compartments, each compartment defined by a pair of adjacent frames and a pair of opposing intercostal ribs attached to each of the pair of adjacent frames (Fig. 10 shows separate equipment compartments).

Regarding Claim 3, Aull teaches the limitations set forth in Claim 2 and further discloses the step of mounting equipment to or within the mounting structure comprises mounting equipment to a mounting surface within one or more of the plurality of compartments (Fig. 10 elements 128 and 129).

Regarding Claim 4, Aull teaches the limitations set forth in Claim 1 and further discloses the step of attaching the mounting structure to the fuselage comprises attaching one or more brackets to each frame, and further comprises attaching said one or more brackets to the fuselage (“Additionally, the ISR pod system may be mounted to the aircraft via I-beam(s) penetrating the fuselage as described below, but other mounting configurations may alternatively be employed, e.g., attachment mechanisms (for example, bolts and screws) may be utilized for direct mounting of the ISR pod system to the belly of the aircraft” Par. [0034] lines 4-10).

Regarding Claim 5, Aull teaches the limitations set forth in Claim 4 and further discloses the step of attaching said one or more brackets to the fuselage comprises attaching said one or more brackets to a frame member, former or bulkhead of the fuselage (“FIG. 19 shows a top perspective view of the pod system 120. MAU brackets 805 wrap may be utilized that around the aircraft and are pre-existing infrastructure on the aircraft. Part of the brackets also wrap around the bottom of the plane. The MAU is a mechanical standard for Bomb racks from WWII, as in MAU-12 bomb rack. MAU brackets may be used with the bays. Alternatively, holes may be cut in the aircraft for employing floor I-Beams (extending between left-side and right-side bays) that penetrate the bottom of the fuselage and either are positioned below or above the floor boards within the fuselage” Par. [0053] lines 1-11).

Regarding Claim 6, Aull teaches the limitations set forth in Claim 5 and further discloses the step of attaching the one or more brackets to the frame member or bulkhead of the fuselage comprises passing one or more fasteners through each of the one or more brackets to a corresponding one or more fastening sites in the frame member, former or bulkhead (“Additionally, the ISR pod system may be mounted to the aircraft via I-beam(s) penetrating the fuselage as described below, but other mounting configurations may alternatively be employed, e.g., attachment mechanisms (for example, bolts and screws) may be utilized for direct mounting of the ISR pod system to the belly of the aircraft” Par. [0034] lines 4-10). 

Regarding Claim 7, Aull teaches the limitations set forth in Claim 1 and further discloses each frame has an opening or aperture positioned between two outer portions, and wherein the step of irremovably attaching the frames comprises attaching the two outer portions of each frame to the fuselage (Fig. 19 opening between extended tips of frames 85).

Regarding Claim 8, Aull teaches the limitations set forth in Claim 1 and further discloses the step of attaching the mounting structure further comprises irremovably attaching a plurality of substantially planar frames to the exterior of the fuselage (Shown in Fig. 1), such that each frame is oriented at an angle to the longitudinal axis and to the orthogonal planes.
	It is noted that as there is no specification of degree, any angle will be considered.

Regarding Claim 9, Aull teaches the limitations set forth in Claim 1 and further discloses the cover comprises an aerodynamic fairing, and wherein the step of removably attaching the cover comprises removably attaching the fairing to the mounting structure or the fuselage (Aerodynamic elements 160 and 165 along with outer panels cover the internal mechanisms).

Regarding Claim 10, Aull teaches an equipment assembly for attaching to a fuselage of an aircraft, the equipment assembly comprising:
	a mounting structure (Fig. 18), wherein the mounting structure comprises a plurality of substantially planar frames irremovably attached or attachable to the exterior of the fuselage, such that each frame is oriented orthogonal to the longitudinal axis and spaced apart from an adjacent frame (Fig. 19 elements 805); and
	a plurality of intercostal ribs irremovably attached or attachable between pairs of adjacent frames of the plurality frames, such that each rib is oriented parallel to the longitudinal axis and attached to each of a pair of said adjacent frames (Longitudinal rib elements shown in Fig. 19); and
	a cover removably attached or attachable to the mounting structure or fuselage, and configured to cover the mounting structure and equipment mounted therein (Fig. 19 elements 160, 169 and covering panels).

Regarding Claim 11, Aull teaches the limitations set forth in Claim 10 and further discloses a plurality of compartments, each compartment defined by a pair of adjacent frames and a pair of opposing intercostal ribs attached to each of the pair of adjacent frames (Fig. 10 shows separate equipment compartments).

Regarding Claim 12, Aull teaches the limitations set forth in Claim 11 and further discloses a mounting surface within one or more of the plurality of compartments (Fig. 10 elements 128 and 129).

Regarding Claim 13, Aull teaches the limitations set forth in Claim 10 and further discloses the mounting structure further comprises one or more brackets attached or attachable to each frame, each bracket being attached or attachable to the fuselage (“FIG. 19 shows a top perspective view of the pod system 120. MAU brackets 805 wrap may be utilized that around the aircraft and are pre-existing infrastructure on the aircraft. Part of the brackets also wrap around the bottom of the plane. The MAU is a mechanical standard for Bomb racks from WWII, as in MAU-12 bomb rack. MAU brackets may be used with the bays. Alternatively, holes may be cut in the aircraft for employing floor I-Beams (extending between left-side and right-side bays) that penetrate the bottom of the fuselage and either are positioned below or above the floor boards within the fuselage” Par. [0053] lines 1-11).

Regarding Claim 14, Aull teaches the limitations set forth in Claim 13, each bracket is attached or attachable to a frame member, former or bulkhead of the fuselage (“FIG. 19 shows a top perspective view of the pod system 120. MAU brackets 805 wrap may be utilized that around the aircraft and are pre-existing infrastructure on the aircraft. Part of the brackets also wrap around the bottom of the plane. The MAU is a mechanical standard for Bomb racks from WWII, as in MAU-12 bomb rack. MAU brackets may be used with the bays. Alternatively, holes may be cut in the aircraft for employing floor I-Beams (extending between left-side and right-side bays) that penetrate the bottom of the fuselage and either are positioned below or above the floor boards within the fuselage” Par. [0053] lines 1-11).

Regarding Claim 15, Aull teaches the limitations set forth in Claim 14 and further discloses each bracket is attached to the frame member or bulkhead of the fuselage using one or more fasteners passing or configured to pass through each of the one or more brackets to a corresponding one or more fastening sites in the frame member, former or bulkhead (“Additionally, the ISR pod system may be mounted to the aircraft via I-beam(s) penetrating the fuselage as described below, but other mounting configurations may alternatively be employed, e.g., attachment mechanisms (for example, bolts and screws) may be utilized for direct mounting of the ISR pod system to the belly of the aircraft” Par. [0034] lines 4-10). 

Regarding Claim 16, Aull teaches the limitations set forth in Claim 10 and further discloses each frame has an opening or aperture positioned between two outer portions (Fig. 19 opening between extended tips of frames 85).

Regarding Claim 17, Aull teaches the limitations set forth in Claim 16 and further discloses each bracket is attached or attachable to an outer portion of a frame (“FIG. 19 shows a top perspective view of the pod system 120. MAU brackets 805 wrap may be utilized that around the aircraft and are pre-existing infrastructure on the aircraft. Part of the brackets also wrap around the bottom of the plane. The MAU is a mechanical standard for Bomb racks from WWII, as in MAU-12 bomb rack. MAU brackets may be used with the bays. Alternatively, holes may be cut in the aircraft for employing floor I-Beams (extending between left-side and right-side bays) that penetrate the bottom of the fuselage and either are positioned below or above the floor boards within the fuselage” Par. [0053] lines 1-11).

Regarding Claim 18, Aull teaches the limitations set forth in Claim 10 and further discloses the mounting structure further comprises a plurality of substantially planar frames irremovably attached or attachable to the exterior of the fuselage (Shown in Fig. 1), such that each frame is oriented at an angle to the longitudinal axis and to the orthogonal planes.
	It is noted that as there is no specification of degree, any angle will be considered.
	
Regarding Claim 19, Aull teaches the limitations set forth in Claim 10 and further discloses the cover comprises an aerodynamic fairing, and is removably attached or attachable to the mounting structure or the fuselage (Aerodynamic elements 160 and 165 along with outer panels cover the internal mechanisms).

Regarding Claim 20, Aull teaches the limitations set forth in Claim 10 and further discloses the cover is configured to protect the aircraft and/or the mounting structure and/or the equipment mounted within the mounting structure from lightning (Cover elements capable of protecting the equipment from lightning).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aull et al. (US 20160229536 A1) in view of Cann (EP 0753458 A1).

Regarding Claim 21, Aull teaches the limitations set forth in Claim 20
Aull fails to explicitly teach the cover and/or the mounting structure is made from a conductive material, such as metal, that is capable of conducting energy from a lightning strike into the plinth and/or aircraft structure, preferably the fuselage.
However, Cann teaches the cover and/or the mounting structure is made from a conductive material, such as metal, that is capable of conducting energy from a lightning strike into the plinth and/or aircraft structure, preferably the fuselage (“Hence it is conventional practice to provide on a general surface of the nose cap a strip of material which is normally metallic, and of sufficient cross-sectional area, to capture a leader channel of the lightning, and conduct it e.g. to the (metallic) air frame, so as to protect the nose cap and the operational equipment behind it” Col. 1 lines 21-26).
Aull and Cann are considered to be analogous to the claimed invention as they are in the same field of aircraft equipment protection. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cargo pod cover of Aull with the lightning protection of Cann. Doing so would lower the risk of equipment damage due to lightning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644